Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 8, 2020

                                    No. 04-20-00459-CV

                                    Nicholas MARTINI,
                                         Appellant

                                              v.

                                Carla HILEMAN-MARTINI,
                                         Appellee

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 18-09-58710-CV
                     Honorable Michael Ventura Garcia, Judge Presiding


                                       ORDER

       The docketing statement in this appeal was due September 25, 2020. On October 2,
2020, appellant filed a motion for extension of time until October 7, 2020. The request for an
extension is GRANTED and the docketing statement is due no later that October 12, 2020.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court